EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Wight on 4/25/2022.

Claim 13-19 and 23-29 are canceled.


Examiner’s Statement of Reasons for Allowance
Applicant’s arguments with regard to claims 1 and 30 are persuasive. The subject matter of independent claim(s) in the amendment submitted on 8/18/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 30, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a low-profile access port for subcutaneous placement in a patient, comprising: a body including: a receiving cup formed of metal, the receiving cup comprising: a funnel shape to direct a catheter-bearing needle into an inlet port defined in the receiving cup; and recesses forming indicia to enable identification of the access port via x- ray imaging; a conduit extending between the inlet port and a fluid outlet defined by a stem of the body, the conduit defining a bend distal to the inlet port configured to prevent further distal advancement of the needle; and a valve/seal assembly disposed in the conduit distal to the bend, the valve/seal assembly configured to enable passage of the catheter therethrough, the valve/seal assembly including: a seal component defining a central hole; and a valve including two intersecting slits, as recited in claim 1; or the feature of a low-profile access port for subcutaneous placement in a patient, comprising: a body including: first and second receiving cups, each of the first and second receiving cups being funnel shaped to direct a catheter-bearing needle into a corresponding one of a first and a second inlet port respectively defined in the first and second receiving cups, the first and second receiving cups being disposed in a side-by-side arrangement, the first receiving cup having a perimeter lying in a first plane, the second receiving cup having a perimeter lying in a second plane, the first plane forming a first angle with respect to a bisecting plane between the first receiving cup and the second receiving cup, the second plane forming a second angle with respect to the bisecting plane, the second angle different from the  first angle, the first angle and the second angle measured above the first plane and the second plane; first and second conduits in communication with a corresponding one of the first and second inlet ports, each of the conduits in fluid communication with a fluid outlet defined by a stem of the body; and first and second valve/seal assemblies disposed in a corresponding one of the first and second conduits, each of the first and second valve/seal assemblies including a seal defining a central hole and at least one valve including a slit, as recited in claim 30, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: 
U.S. Patent No. 5,520,643 to Ensminger et al. discloses a low-profile access port (10) for subcutaneous placement in a patient (abstract), comprising: a body (12) including: a receiving cup (25), the receiving cup (24) comprising: a funnel shape (25) to direct a catheter-bearing needle into an inlet port (Fig. 1 shows the receiving cup follows the funnel shape 25 to an inlet port that connects to conduit 30) defined in the receiving cup (col. 7, lines 4-6; Figs. 2, 3, 5-10, #24, 30); a conduit (30) extending between the inlet port and a fluid outlet defined by a stem of the body (50), the conduit defining a bend distal to the inlet port configured to prevent further distal advancement of the needle (30, col. 7, lines 4- 13); a valve/seal assembly (34) disposed in the conduit distal to the bend (Fig. 3, #34 shows the valve/seal assembly 34 distal of the bend), the valve/seal assembly configured to enable passage of the catheter therethrough (Fig. 3, #46), the valve/seal assembly including: a seal (42) component defining a central hole (44), and a valve (36), but Ensminger et al. (U.S. Patent No. 5,520,643) does not teach the features discussed above as recited in the independent claims. 
U.S. Patent No. 5,305,360 to Ensminger et al. discloses a low-profile access port (70) for subcutaneous placement in a patient (abstract), comprising: a body (70) including: first and second receiving cups (74, 74’), each of the first and second receiving cups being funnel shaped to direct a catheter-bearing needle into a corresponding one of a first and a second inlet port respectively defined in the first and second receiving cups (88; Figs. 3-5 shows the receiving cups are funnel shaped; col. 10, lines 3-7 describes the entrance openings 76, 76’ are made of a sharp material to guide the sharp pointed accessing instrument toward the focus area, like a funnel shape), the first and second receiving cups (74, 74’) being disposed in a side-by-side arrangement (Fig. 4, #74, 74’ shows the receiving cups in a side-by-side arrangement), first and second conduits (80) in communication with a corresponding one of the first and second inlet ports (88), each of the conduits in fluid communication with a fluid outlet defined by a stem of the body (92, 92’); and first and second valve/seal assemblies (86) disposed in a corresponding one of the first and second conduits (80, 84), each of the first and second valve/seal assemblies including a seal (198) defining a central hole (Fig. 15) and at least one valve (164, 196) including a slit (185, 187; where col. 3, lines 36-59 describes the various valves used in different embodiments are all considered the same valve assembly), but Ensminger et al. (U.S. Patent No. 5,305,360) does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783